                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CITGO PETROLEUM CORPORATION,

           Plaintiff,

v.                                 Case No.: 8:19-cv-245-T-33JSS

MID-STATE ENERGY, INC.,
KENNETH E. ALLEN, JR.,
KOUSAY ASKAR, and
BASSAM ASKAR,

          Defendants.
______________________________/

                             ORDER

     This matter comes before the Court upon consideration of

Defendants Kenneth E. Allen, Jr., Bassam Askar, and Kousay

Askar’s (“the individual Defendants”) Motion to Dismiss Count

II of Complaint and Motion to Strike, filed on March 12, 2019.

(Doc. # 35). Plaintiff CITGO Petroleum Corporation responded

in opposition on March 18, 2019. (Doc. # 38). The individual

Defendants replied on March 22, 2019. (Doc. # 41). For the

reasons that follow, the Motion is granted in part and denied

in part.

I.   Background

     CITGO refines and markets petroleum products, including

motor fuels. (Doc. # 1 at 2). It markets its motor fuels

“through a network of independent distributors and dealers.”


                               1
(Id.). Until July 2018, Defendant Mid-State Energy, Inc., was

one of CITGO’s independent distributors and dealers. (Id.).

Allen is Mid-State’s president, and Kousay and Bassam Askar

are both directors of Mid-State. (Id.).

     CITGO    sued   Mid-State        in   2012,   but   they   reached   a

settlement agreement in October 2012. (Id. at 3). Under that

settlement agreement, Mid-State was obligated “to purchase

from CITGO certain products in amounts sufficient to earn $1

million of credits” by September 30, 2017. (Id.). But Mid-

State failed to earn all the credits by the deadline. (Id.).

     So, CITGO and Mid-State executed an amendment to the

settlement agreement in March 2018, under which Mid-State was

obligated “to purchase from CITGO certain products in amounts

sufficient to earn $129,622 of credits in 2018” and “to earn

$604,000     of   credits   in    2018-2021.”        (Id.).     Under   the

amendment,    “the   failure     by    Mid-State    to   make   sufficient

purchases in 2018 to earn $129,622 of credits in 2018 shall

be considered a default, and that a default by Mid-State

entitles CITGO to payment of $604,000 less any credits earned

by Mid-State in 2018.” (Id. at 3-4).

     Despite entering the amendment, Mid-State “ceased making

purchases from CITGO.” (Id. at 4). CITGO alleges Mid-State

stopped making purchases because


                                      2
      Allen and the Askars caused Mid-State to (i)
      transfer assets to one or more of them or to benefit
      one or more of them, and (ii) sell assets and then
      to transfer the proceeds from the sale of Mid-
      State’s assets to one or more of them or to benefit
      one or more of them, without causing Mid-State to
      receive assets of reasonably equivalent value in
      exchange.
(Id.). According to CITGO, Allen and the Askars “knew or

should have known that the transfers would leave Mid-State

unable to satisfy its obligations under the Amendment to

CITGO.” (Id. at 4-5).

      CITGO initiated this action against Mid-State Energy and

the individual Defendants on January 30, 2019. (Doc. # 1). In

the Complaint, CITGO asserts a breach of contract claim

against Mid-State Energy and a fraudulent transfer claim

against the individual Defendants. (Id.).

      On March 12, 2019, the individual Defendants filed the

instant Motion to Dismiss Count II and Motion to Strike. (Doc.

# 35). CITGO has responded (Doc. # 38), and the individual

Defendants have replied. (Doc. #        41). The Motion is ripe for

review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them   in   the   light   most   favorable   to   the



                                    3
plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262   (11th     Cir.   2004).     Further,     this   Court   favors   the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central     to   or   referenced    in    the   complaint,     and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       A.    Motion to Dismiss Count II

       Count II asserts a claim under Section 726.105(1)(b)(2),

Florida Statutes, and alleges that, “[b]y causing Mid-State

to make these transfers to one or more of them or to benefit


                                      4
one or more of them, Allen and the Askars caused Mid-State to

make transfers that were fraudulent as to CITGO under the

Florida Uniform Fraudulent Transfer Act.” (Doc. # 1 at 6).

CITGO seeks “to avoid these transfers and to recover damages

of not less than $529,730.89 . . . from Allen and the Askars

to the extent that Mid-State made fraudulent transfers to

them.” (Id.).

     Section 726.105(1)(b) provides:

     A transfer made or obligation incurred by a debtor
     is fraudulent as to a creditor, whether the
     creditor’s claim arose before or after the transfer
     was made or the obligation was incurred, if the
     debtor   made  the   transfer   or   incurred   the
     obligation:
     (b) Without receiving a reasonably equivalent value
     in exchange for the transfer or obligation, and the
     debtor:
     1. Was engaged or was about to engage in a business
     or a transaction for which the remaining assets of
     the debtor were unreasonably small in relation to
     the business or transaction; or
     2. Intended to incur, or believed or reasonably
     should have believed that he or she would incur,
     debts beyond his or her ability to pay as they
     became due.
Fla. Stat. § 726.105(1)(b). Thus, “[t]o state a claim for

constructive fraud, a plaintiff must allege that a debtor

made a transfer or incurred an obligation without receiving

a reasonably equivalent value in exchange for the transfer or

obligation, and the debtor: (1) was engaged or was about to



                             5
engage in a business or a transaction for which the remaining

assets of the debtor were unreasonably small in relation to

the business or transaction; or (2) intended to incur, or

believed or reasonably should have believed that he or she

would incur, debts beyond his ability to pay as they became

due.” Meridian Tr. Co. v. Batista, No. 17-23051, 2018 WL

4760277, at *7 (S.D. Fla. Sept. 30, 2018).

     The    individual    Defendants      argue   Count     II    should     be

dismissed because CITGO “fail[ed] to identify any particular

transaction, [and] it fail[ed] to identify to whom the alleged

transfer    was   made    and   the   Complaint       is   devoid    of    any

allegation that the alleged transfers were made to defraud

[CITGO].” (Doc. # 35 at 4).

     The Court agrees. CITGO fails to identify any of the

transfers    it   seeks    to   avoid     or    the   assets      that     were

transferred. See Feldkamp v. Long Bay Partners, LLC, 773 F.

Supp. 2d 1273, 1286 (M.D. Fla. 2011)(identifying “plaintiffs’

failure to identify the transfers they seek to set aside” as

a “pleading deficienc[y]” that warranted dismissal), aff’d,

453 F. App’x 929 (11th Cir. 2012); Meridian Tr. Co., 2018 WL

4760277,    at    *7   (“[A]lthough       the   Complaint        asserts    in

conclusory fashion that [Defendants] Erick Magno, Magno PL,

and Marcus Berto were recipients of fraudulent transfers, it


                                      6
does    not      specify   which    transfers         they     received          that

Plaintiffs seek to set aside.”); see also Kahama VI, LLC v.

HJH, LLC, No. 8:11-cv-2029-T-30TBM, 2013 WL 5177843, at *4

(M.D.     Fla.    Sept.    12,    2013)(denying           motion   to      dismiss

fraudulent transfer claim where                 plaintiff      identified the

specific settlement funds defendant received from a quiet

title   action      that   were    fraudulently           transferred       to    its

attorney’s trust account).

       And,    importantly,      CITGO       fails   to    identify     to    which

individual Defendant the alleged transfer was made and which

individual Defendant benefitted from any transfer. Instead,

CITGO conclusorily lumps Allen and the Askars together in its

allegation that these Defendants transferred assets out of

Mid-State to one or more of them or that one or more of these

Defendants benefitted from the transfer of assets. See Lan Li

v. Walsh, No. 16-81871-CIV, 2017 WL 3130388, at *7 (S.D. Fla.

July    24,      2017)(dismissing        fraudulent        conveyance        claims

because       “these   claims      impermissibly           lump[ed]        together

Defendants and fail[ed] to identify any specific transfer of

assets, funds or property of Walsh (the alleged debtor) to

other     Defendants”);     Court-Appointed           Receiver        of     Lancer

Offshore, Inc. v. Citco Grp. Ltd., No. 05-60055, 2008 WL

926506, at *3 (S.D. Fla. Mar. 31, 2008)(“CGL’s objection to


                                         7
the Receiver’s ‘lumping’ of the three Defendants in this

manner is valid. Because all three Citco defendants are

treated as one, neither the Court nor the Defendants can

determine whether CGL is an initial transferee as the Receiver

argues.”), on reconsideration in part, No. 05-60055-CIV, 2008

WL 7950241 (S.D. Fla. Aug. 5, 2008).

     True, CITGO is correct that its fraudulent transfer

claim does not have to satisfy Rule 9(b)’s particularity

requirement. See United Funding, Inc. v. Boschert, No. 6:09-

cv-1839-Orl-28GJK, 2010 WL 11626531, at *2 (M.D. Fla. Mar. 9,

2010)(“This       Court   agrees    with    other   courts   that     have

determined that 9(b) does not apply to actions brought under

FUFTA    and    similar   state    statutes   establishing   causes     of

action for fraudulent transfer.”). Nevertheless,              the claim

still must satisfy Rule 12(b)(6) to survive the pleading

stage. And the fraudulent transfer claim, as pled, does not

satisfy even the lower Rule 12(b)(6) standard because the

Complaint merely includes threadbare allegations that mirror

the statutory language. Accordingly, Count II is dismissed

with leave to amend by April 8, 2019.

     B.        Motion to Strike

     Under the Federal Rules of Civil Procedure, a court “may

strike    from    a   pleading     an   insufficient   defense   or   any


                                        8
redundant, immaterial, impertinent, or scandalous matter.”

Fed. R. Civ. P. 12(f).   However, “[m]otions to strike on the

grounds of insufficiency, immateriality, irrelevancy, and

redundancy are not favored, often being considered ‘time

wasters,’ and will usually be denied unless the matter sought

to be omitted has no possible relationship to the controversy,

may confuse the issues, or otherwise prejudice a party.”

Italiano v. Jones Chems., Inc., 908 F. Supp. 904, 907 (M.D.

Fla. 1995) (citations omitted); see also Augustus v. Bd. of

Public Instruction, Escambia Cty., 306 F.2d 862, 868 (5th

Cir. 1962)(“The motion to strike should be granted only when

the pleading to be stricken has no possible relation to the

controversy.” (citation omitted)).

     The individual Defendants seek to strike the allegations

relevant to Count II on the basis that Count II is subject to

dismissal. (Doc. # 35 at 6-7). However, even though the Court

has dismissed Count II with leave to amend, the Court declines

to strike the allegations relevant to that count. It is not

this Court’s practice to strike allegations from a complaint

that relate to a cause of action asserted therein — even if

that cause of action is subsequently dismissed. And, again,

Count II has been dismissed with leave to amend, so CITGO

will presumably file an amended complaint with more detailed


                              9
allegations concerning the supposed constructive fraudulent

transfer. The Motion to Strike is denied.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     Defendants Kenneth E. Allen, Jr., Bassam Askar, and

Kousay Askar’s Motion to Dismiss Count II of Complaint and

Motion to Strike (Doc. # 35) is GRANTED in part and DENIED in

part. Count II is dismissed with leave to amend and the

amended complaint is due by April 8, 2019. But the Court

declines to strike any allegations from the Complaint.

     DONE and ORDERED in Chambers in Tampa, Florida, this

25th day of March, 2019.




                              10
